DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Mezzo et al., U.S. Pre Grant Publication 2011/0200755.
	Regarding claims 1 and 7, Mezzo discloses uni-directional carbon fibers that are dipped in a coating bath wherein the coating includes a water dispersion [emulsion] of phenoxy polymeric binder and carbon nanotubes with the concentration of the solid (phenoxy + CNT) in the coating was about 32% and the ratio between the phenoxy binder and the carbon nanotubes was 2:1.  See Example 4, paragraphs 0096-0098.  Figures 1 to 4 show fiber bundles.  Mezzo is silent to the fixing resin parts covering 7% or more and 30% or less of the surface of the carbon fibers to which the carbon nanotubes adhere.  Paragraphs 0074 to 0075 disclose that the carbon nanotubes are dispersed in a polymeric binder wherein the polymeric binder can be based on 

	Regarding claim 2, Mezzo fails to teach or suggest that the fixing resin parts are provided at a rate of 10 to 40 pieces per 5 μm square on the surfaces to which the carbon nanotubes adhere.  Example 4 discloses phenoxy polymeric binder and carbon nanotubes with the concentration of the solid (phenoxy + CNT) being about 32%.  Paragraph 0078 discloses that the transfer of the CNT increases the interface properties between the fiber and the matrix [0079].  One of ordinary skill in the art before the effective filing date of the invention would modify the amount of the phenoxy polymer binder containing the carbon nanotubes on the surface of the carbon fibers at a rate of 10 to 40 pieces per 5 μm for the benefit of increasing the carbon nanotube coverage on the surface of the carbon fibers in order to obtain enhanced interface properties between the carbon fibers and the matrix.


	Regarding claim 4, example 4 discloses a water dispersion of phenoxy polymeric binder [thermoplastic resin].

	Regarding claim 5, paragraph 0059 discloses a prepreg.  Reference claim 1 discloses that the coated fibers impregnated with a precursor of a thermoset polymer.

	Regarding claim 6, reference claim 1 discloses curing the precursor.


Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Applicant claim a composite material as recite in claim 1, further including at least 50% of the carbon nanotubes intersecting any one of four sides of a frame of 1 μm square in a region of 21 μm in a length direction of the carbon fiber has a length of 1 μm or more, and a standard deviation of the number of the carbon nanotubes intersecting any one of four sides of a frame of 1 μm in a region of 21 μm is 5 or less as recited in claim 3.  The closest prior art, Mezzo et al., U.S. Pre Grant Publication 2011/0200755, teaches uni-directional carbon fibers that are dipped in a coating bath wherein the coating includes a water dispersion [emulsion] of phenoxy polymeric binder and carbon nanotubes with the concentration of the solid (phenoxy + CNT) in the coating was about 32% and the ratio between the phenoxy binder and the carbon nanotubes was 2:1.  Mezzo fails to teach or suggest at least 50% of the carbon nanotubes intersecting any one of four sides of a frame of 1 μm square in a region of 21 μm in a length direction of the carbon fiber has a length of 1 μm or more, and a standard deviation of the number of the carbon nanotubes intersecting any one of four sides of a frame of 1 μm in a region of 21 μm is 5 or less.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMIE S THOMPSON whose telephone number is (571)272-1530.  The examiner can normally be reached on 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CAMIE S THOMPSON/Primary Examiner, Art Unit 1786